Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-9, 11-13, 17-19, 21-23, 27-29, is/are rejected under 35 U.S.C. 102(a)1 as being anticipated by Delacourt et al. (2016/0132805).
Regarding Claim 1, Delacourt et al. (2016/0132805) discloses a method comprising:
creating, in an exchange, (“creating and managing portfolio”, paragraph [0149]) the listing referencing data of a first database of a plurality of databases (storage, data store, computation resources, fig. 2), wherein the listing (product list) comprises access controls (“each portfolio and each product within a portfolio….used to enables/access control”, paragraph [0149]) and data shares associated with a first user (“IT administrator may create IAM polices that grant or deny permission to IAM users”, “the IT administrator may be able to limit access and/or control the operations”, paragraph [0149]);
adding the listing to a catalog comprising one or more selectable listings (“products may be ingested by an enterprise catalog service through the IT administrator console and once added to a catalog or portfolio”, paragraph [0035]); and 
in response to receiving a request from a second user (other “IAM users”, paragraph [0149]) to access the listing from the catalog (“request to granting access to a portfolio containing multiple software products”, paragraph [0028]):
filtering, by a processor, data of the first database based on access controls of the listing to generate filtered data of the data of the first database (“the metadata maintained for each of the 
	creating a reference database (“data representing the constraint may be stored”, “a reference to the constraint object may be added to the object representing the product or portfolio as metadata”, paragraph [0214]; “Constraints may be stored as objects, and reference to those objects may be added to product or portfolio objects”, abstract. Noted that the word “stored” suggests the added reference is stored in a database or storage) comprising the filtered data database (“the metadata maintained for each of the software products may be filtered or sorted”, paragraph [0120]); and
adding a reference to the reference database (“data representing the constraint may be stored”, “a reference to the constraint object may be added to the object representing the product or portfolio as metadata”, paragraph [0214]; “Constraints may be stored as objects, and reference to those objects may be added to product or portfolio objects”, abstract. Noted that the word “stored” suggests the added reference is stored in a database or storage) to a set of consumed data shares associated with the second user (“permissions that apply to the product and/or the end users”, paragraph [0089]).
Claim 11 and 21 are rejected similarly as discussed above.
Regarding Claim 2, Delacourt discloses the method of claim 1, further comprising: processing a query directed by user to the filtered data (“the metadata maintained for each of the software products may be filtered or sorted”, paragraph [0120]) associated with the consumed data shares (“request to granting access to a portfolio containing multiple software products”, paragraph [0028]; “in response to an end user request to subscribe to a product and/or for permission to consume the product”, paragraph [0054]) using the reference to the reference database (“data representing the constraint may be stored”, “a reference to the constraint object may be added to the object representing the product or portfolio as metadata”, paragraph [0214]; “Constraints may be stored as objects, and reference to those objects may be added to product or portfolio objects”, abstract).

Claims 12 and 22 are rejected similarly as discussed above.
Regarding Claim 3, Delacourt discloses the method of claim 1, further comprising modifying the access controls (“IT administrator to individual user and/or user groups…to allow access”, paragraph [0133]) of the listing to reference an identifier of the second user (“Resources (e.g. users…each of which may have its own identifier)”, paragraph [0133]; “a unique resource identifier (e.g. a portfolio key) which be used to enable/access control through various IAM policies”, paragraph [0149]).
Claims 13 and 23 are rejected similarly as discussed above.
Regarding Claim 7, Delacourt discloses the method of claim 1, further comprising: 
receiving a request (“request to granting access to a portfolio containing multiple software products”, paragraph [0028]; “in response to an end user request to subscribe to a product and/or for permission to consume the product”, paragraph [0054]) to browse (“browser”, paragraph [0110]) the catalog from the second user;
verifying that the second user is permitted to view the listing according to access controls of the listing (“the fulfillment service may verify whether the end user is entitled to use the selected application”, paragraph [0186]); and
in response to verifying that the second user is permitted to view the listing, presenting a representation of the listing to the second user.
Claim 17 and 27 are rejected similarly as discussed above.
Regarding Claim 8, Delacourt discloses the method of claim 7, further comprising:
receiving metadata for the listing, the metadata describing the first database, wherein presenting a representation of the listing comprises displaying at least a portion of the metadata (“for display purposes…the same combination of metadata element”, paragraph [0120]).


Regarding Claim 9, Delacourt discloses the method of claim 8, further comprising:
verifying that the metadata is accurate with respect to the first database prior to adding the listing to the catalog (“the fulfillment service may verify whether the end user is entitled to use the selected application”, paragraph [0186]).
Claim 19 and 29 are rejected similarly as discussed above.
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 14-16, 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delacourt et al. (2016/0132805).
Regarding Claim 4, Delacourt discloses the method of claim 3, and wherein creating the reference database comprises:
creating a view based on an entitlement table (“creating an entitlement”, paragraph [0027]; “entitlement record”, paragraph [0028]) associated with the identifier of the second user, wherein the entitlement table indicates portions of the first database accessible by the second user (“Resources (e.g. users…each of which may have its own identifier)”, paragraph [0133]; “a unique resource identifier (e.g. a portfolio key) which be used to enable/access control through various IAM policies”, paragraph [0149]).
As discussed above, Delacourt does not literally disclose queries directed by the second user to the first database are processed without creating a copy of the first database.  However, since Delacourt 
Claims 14 and 24 are rejected similarly as discussed above.
	Regarding Claim 5, Delacourt discloses the method of claim 4, wherein filtering data of the first database comprises filtering data from the portions of the first database indicated by the entitlement table based on the access controls of the listing (“these actions or operations to grant permissions to an end user….described as creating an entitlement to a product or portfolio”, paragraph [0027]; “single entitlement record may be consulted”, paragraph [0028]).
Claims 15 and 25 are rejected similarly as discussed above.
Regarding Claim 6, Delacourt discloses the method of claim 5, wherein creating the view comprises:
performing a join (maintain metadata) of the portions of the first database indicated (reflecting) by the entitlement table (“entitlement information”, paragraph [0120]), such that the view includes the filtered data (“the information may be sorted or filtered”, paragraph [0120]) of the first database.
Claims 16 and 26 are rejected similarly as discussed above.
Claims 10, 20, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delacourt et al. (2016/0132805). Chor et al. (2020/0045016)
Regarding Claim 10, Delacourt disclose the method of claim 1, further comprising: the shared files or other resources on the network once credential presented by the user have been authenticated (paragraph [0104]) and verification whether the end user is entitled to use the selected application, paragraph [0186].
As discussed above, Delacourt essentially discloses the claimed invention but does not literally disclose an interface to the second user to provide authentication information; receiving the authentication information from the second user through the interface; forwarding the authentication 
However, Chor et al. (2020/0045016) discloses a user interface associated with cloud-based data intake to authenticate an instance of extended reality application (paragraph [0343]).  Since Delacourt teaches the shared files or other resources have been authenticated, it would have been obvious to one of ordinary skill in the art to have provided a means or an interface to in order to authenticate other resources or information as taught by Chor.  Further, the verification is inherently received at the processor or system in order to determine whether the end user is entitled to use.
Claim 20 and 30 are rejected similarly as discussed above.
Response to arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence


If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	/WILSON LEE/               Primary Examiner, Art Unit 2152